DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 1-3 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A gain changing unit configured to change at least one of a control gain for changing the speed of the feed axis motor in the speed changing unit, or a gain for estimating the load torque in the load torque estimation unit including remaining claim limitations. 
As per independent claim 2: A first gain changing unit configured to change a control gain which is used for the changing of the speed of the feed axis motor in the speed changing unit, in accordance with the speed of the spindle motor or a frequency of processing disturbance that is a value calculated by multiplying the speed of the spindle motor by the number of blades of a tool provided on the spindle axis including remaining claim limitations. 
As per independent claim 3: A second gain changing unit configured to change a gain which is used for the estimating of the load torque in the load torque estimation unit, in accordance with the speed of the spindle motor or a frequency of processing disturbance that is a value calculated by multiplying the speed of the spindle motor by the number of blades of a tool provided on the spindle axis including remaining claim limitations.

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 10,088,828 to Kawai discloses a machine tool motor control system.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846